PER CURIAM.
This cause is before us on appeal of appellant’s judgment and sentence for aggravated child abuse. We affirm without discussion the judgment but remand the sentence for correction of a scrivener’s error.
The order withholding adjudication of guilt and placing appellant in community control erroneously states that appellant entered a plea of nolo contendere. As appellant was convicted at bench trial, this apparent scrivener’s error must be corrected.
Accordingly, the judgment is affirmed, and the sentence is reversed and remanded for correction of the scrivener’s error.
BOOTH and NIMMONS, JJ., and WENTWORTH, Senior Judge, concur.